EXHIBIT 10.1

Execution Copy




SECOND AMENDMENT

THIS SECOND AMENDMENT (this “Amendment”) dated as of August 1, 2011 amends the
Credit Agreement dated as of July 30, 2010 (as amended, the “Credit Agreement”)
among MGE ENERGY, INC. (the “Borrower”), various financial institutions and
JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Administrative Agent”).
 Unless otherwise defined herein, terms defined in the Credit Agreement are used
herein as defined therein.

WHEREAS, the Borrower, the Lenders and the Administrative Agent have entered
into the Credit Agreement; and

WHEREAS, the parties hereto desire to amend the Credit Agreement as set forth
below.

NOW, THEREFORE, for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties hereto agree as follows:

SECTION 1.  AMENDMENTS.  Effective on (and subject to the occurrence of) the
Amendment Effective Date (as defined below), the Credit Agreement shall be
amended as follows:

(a)

Amendments to Section 1.1 (Definitions).

(i)

The following definitions of “Change in Law” and “Governmental Authority” are
added to Section 1.1 in appropriate alphabetical order:

“Change in Law” means (a) the adoption of any law, rule, regulation, treaty or
policy (whether or not having the force of law) after the date of this
Agreement, (b) any change in any law, rule, regulation treaty or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement, (c) compliance by any Lender, any applicable Lending
Installation or any Issuer with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated pursuant to Basel III by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any successor or similar authority)
or any United States regulatory authority shall, in each case referred to in the
foregoing clauses (i) and (ii), be deemed to be a “Change in Law,” regardless of
the date enacted, adopted, promulgated or issued.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, commission, board, authority,








Second Amendment to

MGE Energy Credit Agreement







--------------------------------------------------------------------------------

instrumentality, regulatory body, court, central bank or other
quasi-governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.

(ii)

The definition of “Facility Termination Date” in Section 1.1 is amended by
deleting the reference to “July 30, 2013” therein and substituting “July 31,
2015” therefor.

(b)

Amendments to Article III. Sections 3.1 and 3.2 of the Credit Agreement are
hereby deleted and replaced with the following:

3.1.

Yield Protection.  If, on or after the date of this Agreement, a Change in Law:

(i)

subjects any Lender, any applicable Lending Installation or any Issuer to any
Taxes, or changes the basis of taxation of payments (other than with respect to
Excluded Taxes) to any Lender in respect of its Eurodollar Loans or Letters of
Credit or participations therein, or

(ii)

imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender, any applicable Lending
Installation or any Issuer (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Advances), or

(iii)

imposes any other condition the result of which is to increase the cost to any
Lender, any applicable Lending Installation or any Issuer of making, funding or
maintaining its Eurodollar Loans or of issuing or participating in Letters of
Credit or reduces any amount receivable by any Lender, any applicable Lending
Installation or any Issuer in connection with its Eurodollar Loans or Letters of
Credit, or requires any Lender, any applicable Lending Installation or any
Issuer to make any payment calculated by reference to the amount of Eurodollar
Loans or Letters of Credit held or interest received by it, by an amount deemed
material by such Lender or such Issuer, as the case may be, and the result of
any of the foregoing is to increase the cost to such Lender, the applicable
Lending Installation or such Issuer of making or maintaining its Eurodollar
Loans, Letters of Credit or Commitment or to reduce the return received by such
Lender, the applicable Lending Installation or such Issuer in connection with
such Eurodollar Loans, Letters of Credit or Commitment, then, within 15 days of
demand by such Lender or such Issuer, the Borrower shall pay such Lender or such
Issuer such additional amount or amounts as will compensate such Lender or such
Issuer for such increased cost or reduction in amount received; provided that no
Lender shall be entitled to demand such compensation more than 90 days following
the last day of the Interest Period in respect of which such demand is made; and
provided further that the foregoing proviso shall in no way limit the right of
any





2

Second Amendment to

MGE Energy Credit Agreement







--------------------------------------------------------------------------------

Lender or any Issuer to demand or receive such compensation to the extent that
such compensation relates to the retroactive application of any law, regulation,
guideline or request described above if such demand is made within 90 days after
the implementation of such retroactive law, interpretation, guideline or
request.

3.2

Changes in Capital Adequacy Regulations.  If a Lender or an Issuer determines
the amount of capital required or expected to be maintained by such Lender or
such Issuer, any Lending Installation of such Lender or any corporation
controlling such Lender or such Issuer is increased as a result of a Change in
Law, then, within 15 days of demand by such Lender or such Issuer the Borrower
shall pay such Lender or such Issuer the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital which
such Lender or such Issuer determines is attributable to this Agreement, its
Outstanding Credit Exposure or its Commitment (after taking into account such
Lender’s or such Issuer’s policies as to capital adequacy).  

(c)

Amendment to Pricing Schedule. The table included in the Pricing Schedule is
deleted in its entirety and replaced with the table attached as Annex 1.

SECTION 2.

REPRESENTATIONS AND WARRANTIES.  The Borrower represents and warrants to the
Lenders that (a) each warranty set forth in Article V of the Credit Agreement is
true and correct as if made on the date hereof, (b) the execution and delivery
by the Borrower of this Amendment and the performance by the Borrower of its
obligations under the Credit Agreement as amended hereby (as so amended, the
“Amended Credit Agreement”) (i) are within the corporate powers of the Borrower,
(ii) have been duly authorized by all necessary corporate action, (iii) have
received all necessary governmental approvals and (iv) do not and will not
violate any provision of law or of the charter or by-laws of the Borrower or any
indenture, loan agreement or other material contract, order or decree which is
binding upon the Borrower, and (c) this Amendment and the Amended Credit
Agreement are the legal, valid and binding obligations of the Borrower,
enforceable against the Borrower in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditor’s rights generally or by equitable
principles.

SECTION 3.

EFFECTIVENESS.  The amendments set forth in Section 1 shall become effective on
the date (the “Amendment Effective Date”) on which the Administrative Agent has
received (by facsimile or otherwise) (a) counterparts of this Amendment executed
by the Borrower and the Lenders and (b) payment (for the account of each Lender)
of a non-refundable amendment fee in an amount equal to .075% of such Lender’s
Commitment after giving effect to this Amendment.





3

Second Amendment to

MGE Energy Credit Agreement







--------------------------------------------------------------------------------



SECTION 4.

MISCELLANEOUS.

Section 4.1

Continuing Effectiveness, etc.  As herein amended, the Credit Agreement shall
remain in full force and effect and is hereby ratified and confirmed in all
respects.

Section 4.2

Counterparts.  This Amendment may be executed in any number of counterparts and
by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an original but all such counterparts shall together
constitute one and the same Amendment.

Section 4.3

Governing Law.  This Amendment shall be a contract made under and governed by
the laws of the State of Wisconsin applicable to contracts made and to be
performed entirely within such State.

Section 4.4

Successors and Assigns.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

 





4

Second Amendment to

MGE Energy Credit Agreement







--------------------------------------------------------------------------------




Annex 1 to

Second Amendment







Status

Level I

Status

Level II

Status

Level III

Status

Level IV

Status

Level V

Status

Eurodollar Margin

0.725%

0.850%

0.975%

1.100%

1.225%

Base Rate Margin

0.000%

0.000%

0.000%

0.100%

0.225%

Commitment Fee Rate

0.075%

0.100%

0.125%

0.150%

0.175%

Letter of Credit Fee Rate

0.725%

0.850%

0.975%

1.100%

1.225%








5

Second Amendment to

MGE Energy Credit Agreement







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

MGE ENERGY, INC., as Borrower




By: /s/ Jeffrey C. Newman

Name:  Jeffrey C. Newman

Title: Vice President, Chief Financial Officer, Secretary and Treasurer







JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, as Issuer and as a Lender




By: /s/ David N. Slezewski

Name: David N. Slezewski

Title: Authorized Officer







BANK OF AMERICA, N.A., as Syndication Agent and a Lender




By: /s/ Carlos E. Morales

Name: Carlos E. Morales

Title: Vice President







U.S. BANK NATIONAL ASSOCIATION, as Syndication Agent and a Lender




By: /s/ Phillip A. Gantz

Name: Phillip A. Gantz

Title: Officer







Second Amendment to

MGE Energy Credit Agreement





